Miner, J.
(concurring).
I concur with the Chief Justice in that part of the opinion holding that the question of contributory negligence of the plaintiff, under the testimony, should have been submitted to the jury, and that the order granting a non-suit was erroneous. I do not concur in the rule as to the construction of the statute with reference to fellow servants as presented in the opinion. I am of the opinion that the judgment should be reversed, for the reason given, and a new trial granted.
Bartch, J., dissents.